Citation Nr: 1812353	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Propriety of the reduction in the rating for bilateral hearing loss from 10 to 0 percent effective May 1, 2013, and if proper, whether a compensable rating from May 1, 2013 is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1986 to October 1999 (and had more than 7 years of prior active service) .  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for bilateral hearing loss to 0 percent, effective May 1, 2013.  In April 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.

The matter of the rating for bilateral hearing loss from May 1, 2013 is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  A November 2012 rating decision proposed to reduce from 10 to 0 percent, the rating for the Veteran's bilateral hearing loss; he was notified of the proposal by a November 2012 letter, and the reduction was implemented by a February 2013 rating decision.
 
2.  The 10 percent rating for the Veteran's bilateral hearing loss was not in effect for 5 years, and the reduction of the rating to 0 percent, effective May 1, 2013, was supported by findings on a November 2012 VA examination.


CONCLUSION OF LAW

The reduction of the rating for bilateral hearing loss from 10 percent to 0 percent effective May 1, 2013 did not involve a due process violation, was in accordance with the evidence of record, and was proper.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105 (e), 3.344, 4.85, Diagnostic Code 6100 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  However, the regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. §§ 3.105 (e), (i).  Therefore, the notice provisions of the VCAA do not apply in this matter.  

The reduction in the rating was based on the findings on November 2012 VA examination.  The Board's review of the examination report reveals it to be adequate for rating purposes.  The Veteran has not identified any outstanding evidence pertinent to the propriety of the reduction.  The Board finds that VA has no further duty to assist the Veteran with respect to the rating reduction issue.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a Veterans Law Judge who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the April 2015 hearing, the undersigned identified the issue, and advised the Veteran of what is needed to substantiate the claim.  A hearing deficiency is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On November 2012 VA audiological examination, audiometry found that right ear puretone thresholds, in decibels, were 85, 75, 80 and 80 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 25, 40, 40 and 30 decibels.  The average puretone thresholds were 80 for the right ear and 34 for the left.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  It was noted that the Veteran had a moderately severe to profound mixed hearing in the right ear and a normal to mild sensorineural hearing loss (SNHL) in the left ear.  

A November 2012 rating decision proposed that the rating for bilateral hearing loss be reduced to 0 percent.  

A VA letter dated November 2012 notified the Veteran of the proposed reduction, that he had a right to a hearing, and that if additional evidence was not received within 60 days, the rating would be reduced.

In January 2013 the Veteran submitted a letter stating that because of his hearing loss he was referred to the ear, nose and throat clinic by the examiner who conducted the November 2012 VA examination .

A February 2013 rating decision reduced the rating for bilateral hearing loss to 0 percent, effective May 1, 2013.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. 
§ 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105 (e).  In this case, the February 2013 rating decision resulted in a reduction of the combined rating for service-connected disability.  Accordingly, the due process requirements of 38 C.F.R. § 3.105 (e) apply.

Considering the provisions of 38 C.F.R. § 3.105 (e), the rating reduction in this case did not involve a due process violation.  A November 2012 RO letter notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the prior level and that he could request a hearing.  Thereafter, a February 2013 (beyond the 60 day period for response) rating decision reduced the rating for the bilateral hearing loss from 10 to 0 percent, effective May 1, 2013.

The analysis proceeds to whether the reduction was factually warranted.  General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993). The entire recorded history of the disability must be reviewed. 38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 3.344 (a) ratings for disabilities subject to episodic improvement will not be based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  The provisions of 38 C.F.R. § 3.344 (a) do not apply where, as here, a rating was not in effect for 5 years, or the disability has not stabilized.  38 C.F.R. § 3.344 (c).  (The 10 percent rating was in effect from May 10, 2010, through April 30, 2013.)

Ratings for hearing loss disability are determined by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and 38 C.F.R. § 4.86, Under these criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on impairment of hearing acuity as reflect by the results of controlled speech discrimination tests and average puretone threshold levels as measured by audiometry in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels, ranging from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  The percent rating is derived by applying Table VII to the hearing acuity Levels found by application of Table VI or VIA to audiometry findings.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board finds that the reduction in the rating for bilateral hearing loss from 10 percent to 0 percent, effective May 1, 2013, was supported by the factual record and in accordance with the governing law and regulations, and was proper.  The RO assigned a 10 percent rating for the Veteran's service-connected bilateral hearing loss based on the audiometry findings of an October 2010 VA audiological examination.  Audiometry found that right ear puretone thresholds, in decibels, were 70, 65, 75 and 75 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 20, 30, 30 and 25.  The average puretone thresholds were 71 in the right ear and 26 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  Applying 38 C.F.R. § 4.85 Table VI or Table VIA to the findings on the VA examination establishes that the Veteran had Level VI hearing in the right ear and Level I hearing in the left ear.  Although a 10 percent rating was assigned by the RO based on such findings, the appropriate rating was, in fact, 0 percent.  Audiometry on the November 2012 VA examination found that the Veteran had Level VII hearing in the right ear and Level I hearing in the left ear.  Under Table VII and Code 6100, such hearing acuity warrants a 0 percent rating.  There is no probative evidence showing that a compensable rating for bilateral hearing loss was warranted.  The Board notes the Veteran's report that he was referred to an ENT clinic by the November 2012 examiner; such referral does not show or suggest that audiometry found a hearing loss of a compensable degree.


ORDER

The appeal challenging the propriety of the reduction in the rating for bilateral hearing loss from 10 to 0 percent effective May 1, 2013, is denied.


REMAND

During the April 2015 hearing before the undersigned, the Veteran testified that his hearing loss had increased in severity since the most recent VA examination.  He also stated that he had been seen at the VA medical center in Charleston, South Carolina for his hearing problems a few days prior to the hearing.  Records of that visit are not associated with his claims file.  

The record also shows that the Veteran underwent audiometric testing at a service department facility in March 2013, but all results were not recorded.  

Under the circumstances, another examination to assess the severity of the hearing loss is necessary.

Accordingly, the case is REMANDED for the following :

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his hearing loss since 2014 and to provide authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  The AOJ should then arrange for an audiological examination of the Veteran (with audiometric studies) to assess the current severity of his bilateral hearing loss disability.  In addition to reporting the audiometry results, the examiner should elicit from the Veteran a description of the impact his hearing loss has on his functioning (and comment whether the description is consistent with the level of hearing impairment shown by audiometry).  

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


